Citation Nr: 1531827	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to August 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2009 rating of the VA Regional Office in Nashville, Tennessee that, among other things, denied service connection for GERD and erectile dysfunction secondary to diabetes mellitus, type II.

In May 2014, a claim of entitlement to service connection for diabetes mellitus, type II, was received.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran is now service connected for PTSD.  He contends that erectile dysfunction is secondary to this service-connected disability.  See 38 C.F.R. § 3.310 (2014).  When this matter was remanded in August 2012, it was requested that an examination be performed to include an opinion as to whether erectile dysfunction was related to PTSD on a secondary basis.  On examination in September 2012, the examiner furnished a response in this respect. 

The Board observes, however, that there is no competent clinical opinion of record, to include on most recent VA examination in September 2012, as to whether erectile dysfunction is made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b)).  As such, the examination report is inadequate.  The case must thus be returned for an opinion as to whether erectile dysfunction has been made chronically worse or aggravated by service-connected PTSD.  

Additionally, the record also reflects that the issue of entitlement to service connection for GERD has not been considered in a secondary connection.  On VA examination in September 2012, the only question posited for consideration was whether GERD was at least as likely as not directly related to service.  However, VA is required to consider all issues reasonably raised by the evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  Therefore, on remand, an examiner must address whether GERD is at least as likely as not secondary to or aggravated by service-connected PTSD.

Finally, review of the record discloses that in an August 2000 rating decision, the RO refers to VA outpatient treatment records dating back to 1995.  The Veteran was reported to have stated that he had been hospitalized by VA in 1975.  On most recent VA examination in 2012, the examiner refers to his having been placed on medication for GERD in 2000 and symptoms of erectile dysfunction beginning in 2002 or so.  The Board observes, however, that no VA clinical data prior to 2004 are of record.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, all VA records dating from 1972 through 2003 should be requested and associated with the claims folder or placed in Virtual VA/VBMS, to include any that might be retired or on microfilm. 

Accordingly, this case is remanded for the following actions:

1. Request all VA outpatient records dating from 1972 to 2003, to include any that might be retired or on microfilm and associate them with the claims folder or the electronic record.  All attempts to retrieve the records should be documented and must continue until a negative reply is received or it is reasonably determined that such records do not exist.  If these records are not located, the Veteran should be notified of such and provided an opportunity to respond.  

2. Following completion of the above, forward the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in September 2012 for a supplementary opinion.  If the examiner determined an additional physical examination of the Veteran would be beneficial, one is to be arranged  The examiner should be provided with the claims folder, access to Virtual VA/VBMS and a copy of this remand.  Any clinically indicated consultations and/or testing must be completed.

After careful review of all of the evidence, the examiner should address the following: 

GERD

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current GERD had its onset or is otherwise etiologically related to his period of active service, specifically commenting on gastroesophageal symptoms in service and shortly thereafter (October 1972).

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's GERD is proximately due to (caused by) his service-connected PTSD or any other service-connected disability?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's GERD has been aggravated (chronically worsened beyond normal progression) by his service-connected PTSD or any other service-connected disability?  In offering this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation.

Erectile Dysfunction

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction is proximately due to (caused by) his service-connected PTSD or any other service-connected disability?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction has been aggravated (chronically worsened beyond normal progression) by his service-connected PTSD or any other service-connected disability?  In offering this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation.

The examination report must include detailed rationale for all opinions and conclusions reached.

3. The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient or if a requested action is not taken or is deficient, it should be returned for correction. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

